J-S76016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: C.M.M., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: M.M., FATHER                    :   No. 960 EDA 2017

                   Appeal from the Decree February 22, 2017
              In the Court of Common Pleas of Philadelphia County
                 Family Court at Nos: CP-51-AP-0000065-2017,
                            CP-51-DP-0001567-2014

BEFORE:      PANELLA, J., STABILE, J., and PLATT,* J.

MEMORANDUM BY STABILE, J.:                             FILED JANUARY 11, 2018

       M.M. (“Father”) appeals from the decree entered February 22, 2017, in

the Court of Common Pleas of Philadelphia County, which involuntarily

terminated his parental rights to his minor daughter, C.M.M. (“Child”), born in

July 2003.1 After careful review, we affirm.

       The record reveals that the Philadelphia Department of Human Services

(“DHS”) filed a dependency petition with respect to Child on July 1, 2014.

DHS averred that it filed the petition due to Child’s truancy issues.     DHS

recommended that Child be adjudicated dependent, while remaining in the

____________________________________________


* Retired Senior Judge assigned to the Superior Court.

1The trial court entered a separate decree that same day, terminating the
parental rights of D.D. (“Mother”). Mother filed an appeal at Superior Court
docket number 991 EDA 2017, which is assigned to a different panel of this
Court.
J-S76016-17



home of Father and Mother. The trial court adjudicated Child dependent on

September 3, 2014.

     On January 9, 2015, DHS filed an application for order of protective

custody.   DHS averred that Father left Child in the care of her paternal

grandmother while he checked himself into a drug rehabilitation program, and

that the paternal grandmother was unable to care for Child. In addition, DHS

averred that Mother was unable to care for Child due to her own drug issues

and lack of suitable housing. The trial court entered an order of protective

custody, directing that Child be temporarily committed to DHS. However, on

January 12, 2015, the court entered a shelter care order withdrawing the order

of protective custody and discharging Child’s temporary commitment. The

shelter care order indicated that Father absconded with Child, that her

whereabouts were unknown, and that DHS should apply for an order of

protective custody once Child is located. The dependency docket indicates

that the court also terminated court supervision, ending Child’s adjudication

of dependency. DHS filed a second dependency petition on January 14, 2015.

     On January 21, 2015, DHS filed an additional application for order of

protective custody. DHS averred that Father and Mother contacted DHS and

agreed to have Child placed in foster care. The court entered an order of

protective custody that same day, followed by a shelter care order on January

23, 2015. DHS filed a third dependency petition on January 30, 2015. For

reasons that are not entirely clear from the record, the court continued the

case several times and deferred adjudication for nearly a year.     The court

                                    -2-
J-S76016-17



entered an order adjudicating Child dependent for a second time on November

19, 2015.

       On January 18, 2017, DHS filed a petition to terminate Father’s parental

rights to Child involuntarily. The trial court conducted a termination hearing

on December 22, 2017.2 Following the hearing, the court entered a decree

terminating Father’s parental rights. Father timely filed a notice of appeal on

March 17, 2017, along with a concise statement of errors complained of on

appeal.

       Father now raises the following issue for our review.

       Whether [t]he trial court erred and/or abused its discretion by
       entering an order on February 22, 2017 involuntarily terminating
       the parental rights of Father where there was a bond between the
       father and the child that will be detrimental to the child to
       terminate?

Father’s Brief at 5.3
____________________________________________


2 The Honorable Vincent L. Johnson presided over Child’s initial dependency
proceedings. The Honorable Lyris F. Younge presided over the termination
proceedings.

3 In his notice of appeal, Father indicated that he also wished to challenge the
February 22, 2017 permanency review order, changing Child’s permanent
placement goal to adoption. However, Father did not include a challenge to
the goal change order in his concise statement, in his statement of questions
involved, or in the argument section of his brief. Thus, we conclude that
Father waived any challenge to the goal change order. See Krebs v. United
Refining Co. of Pa., 893 A.2d 776, 797 (Pa. Super. 2006) (citations omitted)
(“We will not ordinarily consider any issue if it has not been set forth in or
suggested by an appellate brief’s statement of questions involved, and any
issue not raised in a statement of matters complained of on appeal is deemed
waived.”); In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011), appeal
denied, 24 A.3d 364 (Pa. 2011) (quoting In re A.C., 991 A.2d 884, 897 (Pa.



                                           -3-
J-S76016-17



       We review Father’s issue mindful of our well-settled standard of review.

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

       Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.


       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing evidence
       that the parent’s conduct satisfies the statutory grounds for
       termination delineated in Section 2511(a). Only if the court
       determines that the parent’s conduct warrants termination of his
       or her parental rights does the court engage in the second part of
       the analysis pursuant to Section 2511(b): determination of the
       needs and welfare of the child under the standard of best interests
       of the child. One major aspect of the needs and welfare analysis
       concerns the nature and status of the emotional bond between


____________________________________________


Super. 2010)) (“‘[W]here an appellate brief fails to provide any discussion of
a claim with citation to relevant authority or fails to develop the issue in any
other meaningful fashion capable of review, that claim is waived.”’).


                                           -4-
J-S76016-17


      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the trial court terminated Father’s parental rights pursuant

to Section 2511(a)(1), (2), (5), (8), and (b), which provides as follows.

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing of
            the petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused
            or failed to perform parental duties.

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.

                                      ***

            (5) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency for a period of at least six months, the
            conditions which led to the removal or placement of
            the child continue to exist, the parent cannot or will
            not remedy those conditions within a reasonable
            period of time, the services or assistance reasonably
            available to the parent are not likely to remedy the
            conditions which led to the removal or placement of
            the child within a reasonable period of time and
            termination of the parental rights would best serve the
            needs and welfare of the child.

                                      ***



                                      -5-
J-S76016-17


            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed from
            the date of removal or placement, the conditions
            which led to the removal or placement of the child
            continue to exist and termination of parental rights
            would best serve the needs and welfare of the child.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(1) (2), (5), (8), and (b).

      On appeal, Father makes no effort to challenge the trial court’s findings

with respect to Section 2511(a). Thus, we need only consider whether the

court abused its discretion by terminating his parental rights pursuant to

Section 2511(b). The requisite analysis is as follows.

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. As this Court has explained,
      Section 2511(b) does not explicitly require a bonding analysis and
      the term ‘bond’ is not defined in the Adoption Act. Case law,
      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent’s emotional bond with his or her child
      is a major aspect of the subsection 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.



                                     -6-
J-S76016-17


            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      In this case, the trial court found that terminating Father’s parental

rights would best serve Child’s needs and welfare.         Trial Court Opinion,

7/12/17, at 6-7. The court reasoned that Child is in a pre-adoptive foster

home, and that Child wants to be adopted by her foster mother. Id.

      Father argues that Child is bonded to him, and that ending this bond

would be detrimental to Child. Father’s Brief at 8-10. Father argues that he

believed he was not allowed to visit with Child without the approval of Child’s

therapist, but that he maintained regular phone contact with Child, and that

Child lived with him for many years before she entered foster care. Id. at 9-

10.

      Our review of the record supports the trial court’s findings. During the

termination hearing, DHS presented the testimony of Community Umbrella

Agency (“CUA”) case manager, Dominique Johnson.           Ms. Johnson testified

that Father’s reunification objectives included participating in drug and alcohol



                                      -7-
J-S76016-17



treatment, participating in services at the Achieving Reunification Center

(“ARC”), obtaining housing, and visiting with Child. N.T., 2/22/17, at 42.

      Concerning Father’s compliance with these objectives, Ms. Johnson

testified that Father has never completed, or participated in, drug and alcohol

treatment. Id. CUA referred Father for parenting services at ARC, but Father

failed to complete the services. Id. at 45. CUA also referred Father to ARC

for assistance in finding employment.       Id.    While Father reports being

employed, he has never provided documentation to support this claim. Id.

Finally, Father remains without suitable housing. Id. at 44.

      With respect to visitation, Ms. Johnson testified that Father has failed to

visit with Child on a consistent basis since the trial court removed her from

his home. Id. at 44. Father has not visited with Child at all since Ms. Johnson

began working on this case in January 2016. Id. at 14, 43. Despite Father’s

failure to attend visits, Ms. Johnson testified that Father speaks with Child on

the phone approximately “every two of three weeks[.]” Id. at 43, 48-49.

      Concerning Child’s current placement, Ms. Johnson testified that Child

is “doing great” in her foster home. Id. at 23. Ms. Johnson explained that

Child has “a genuine bond” with her foster mother. Id. at 24. “[Child] takes

direction well from [her foster mother]. You know, she blends in with the

family. [The foster mother] has two -- has other children in the home, and

she treats her no differently than the children that are in the home.”       Id.

Child’s foster mother has stated that she is willing to adopt Child, and Child

has stated that she wants to be adopted. Id. at 23, 25.

                                      -8-
J-S76016-17



      Ultimately, Ms. Johnson opined that terminating Father’s parental rights

would be in Child’s best interest. Id. at 46. Ms. Johnson explained that Child

is settled in a stable home where she has made “lifelong bonds[,]” and that

Child’s foster mother is open to allowing ongoing contact between Child and

Father. Id. Ms. Johnson did not believe that Child would suffer irreparable

harm. Id.

      Thus, the record confirms that terminating Father’s parental rights will

best serve Child’s needs and welfare.       The trial court removed Child from

Father’s care in January 2015. Since that time, Father has done seemingly

nothing to comply with his objectives and achieve reunification. This Court

will not leave Child to languish in foster care while Father ignores his parental

responsibilities. As we have stated, “a child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006).

      Moreover, it is clear that whatever relationship Child maintains with

Father should not prevent the termination of his parental rights. By the time

of the termination hearing in February 2017, Child had not visited with Father




                                      -9-
J-S76016-17



in over a year.4 Meanwhile, Child has been doing well in the care of her pre-

adoptive foster mother.        The record demonstrates that Child wants to be

adopted by her foster mother, and that terminating Father’s parental rights

will allow Child to enjoy the benefits of a permanent and stable home.

       Based on the foregoing, we conclude that the orphans’ court did not

abuse its discretion by involuntarily terminating Father’s parental rights.

Therefore, we affirm the court’s February 22, 2017 decree.

       Decree affirmed.




____________________________________________


4 The record supports Father’s argument that his lack of visits with Child may
not have been entirely within his control. The record contains permanency
review orders entered in March and June 2016, providing Father with visits
only at the discretion of Child and/or her therapist.                   See Master’s
Recommendation – Permanency Review, 3/14/16 (“At the recommendation of
child’s therapist, mother and father to have supervised visits the agency [sic]
–at the child’s discretion.”); Permanency Review Order, 6/6/16 (providing that
Father is entitled to visits “[i]f Father avails himself . . . at the agency at the
discretion of the child. . . . All visits, including sibling[,] to be at the discretion
of the therapist.”). In addition, while Ms. Johnson seemed to testify that
Child’s therapist recommended visits with Father, her statements on this issue
were less than clear. See N.T., 2/22/2017, at 40 (“Only [Child] -- therapist
at the time at Nueva Vida, with father, because he was the one that actually
-- he asked me -- [Father]. But then it didn’t work out for his work schedule,
he stated.”). Nonetheless, even assuming for the sake of argument that Child
and/or her therapist refused to allow visits with Father, this does not overcome
Father’s complete failure to address his reunification objectives, nor does it
overcome Child’s desire to be adopted by her foster mother.

                                          - 10 -
J-S76016-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/11/18




                          - 11 -